UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam VT High Yield Fund The fund's portfolio 3/31/14 (Unaudited) CORPORATE BONDS AND NOTES (85.0%) (a) Principal amount Value Advertising and marketing services (0.6%) CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 $730,000 $748,250 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 855,000 745,988 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 485,000 514,100 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 255,000 261,375 Automotive (1.2%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 700,000 791,875 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8 1/4s, 2021 210,000 237,300 Chrysler Group, LLC/CG Co-Issuer, Inc. 144A company guaranty notes 8s, 2019 265,000 290,506 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 615,000 640,369 Motors Liquidation Co. escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,031,000 1,052,909 Schaeffler Finance BV company gauranty sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 130,000 201,481 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $218,000 243,615 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 294,450 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 400,000 409,000 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 70,000 79,888 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 180,000 184,500 Basic materials (7.3%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 225,000 241,432 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 1,250,000 1,582,813 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 270,000 279,113 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 845,000 830,213 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 424,000 455,800 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 620,000 663,400 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 395,000 389,075 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,230,812 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 498,844 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 325,000 325,813 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 275,000 300,438 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 595,000 632,931 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 525,000 544,031 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 610,000 654,225 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 219,523 Exopack Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 335,000 353,844 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 295,000 311,225 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 300,000 305,250 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 202,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 407,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 873,575 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 345,000 371,738 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 155,000 155,194 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 790,000 862,088 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 430,000 511,700 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 215,000 222,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 205,000 202,950 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 598,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 775,000 868,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 250,000 274,375 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 790,000 794,938 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 435,000 387,150 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 281,775 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 720,000 744,300 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 215,000 219,569 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 960,000 1,108,800 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 398,700 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 565,000 611,613 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 442,050 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 380,000 386,984 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 474,938 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 674,100 PQ Corp. 144A sr. notes 8 3/4s, 2018 665,000 726,513 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 200,000 223,500 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 300,000 323,625 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 455,000 501,638 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 405,000 408,038 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) 265,000 278,629 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 345,000 389,850 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 185,000 200,263 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 125,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 168,563 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 76,313 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 890,000 1,003,475 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 165,000 176,550 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 295,000 323,394 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 525,000 539,438 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 132,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 865,650 Broadcasting (2.4%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 1,385,000 1,454,250 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 685,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 1,105,000 1,180,969 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 570,000 607,050 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 585,000 672,750 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 835,000 905,975 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 270,300 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 530,000 569,750 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 618,800 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 89,325 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 135,000 136,688 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 640,000 675,200 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 385,000 423,500 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 810,000 897,075 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 245,000 270,725 Building materials (1.1%) Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 150,000 161,625 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 700,000 750,750 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 275,000 298,375 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 290,000 321,900 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 895,000 987,856 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,020,675 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 560,000 625,800 Owens Corning company guaranty sr. unsec. notes 9s, 2019 181,000 224,228 Capital goods (5.5%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,460,000 1,587,750 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,485,000 1,717,031 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 241,756 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 348,375 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 550,000 581,625 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 735,000 773,588 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 181,800 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 401,400 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 971,250 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 445,000 424,975 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 40,000 42,400 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 665,000 505,400 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 605,000 624,663 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 635,000 654,050 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 245,000 259,088 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,100,000 1,460,836 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 670,000 713,550 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,060,000 1,038,800 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 360,000 366,300 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 645,000 701,438 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 95,000 100,700 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 220,000 232,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 274,688 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 425,000 445,188 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 944,288 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 670,000 731,138 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) (PIK) 645,000 686,925 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 365,000 400,588 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 160,000 174,000 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 960,000 1,027,200 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 176,000 188,760 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 320,000 339,200 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 150,000 166,125 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 385,000 391,738 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 840,000 900,900 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 540,000 531,900 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 305,000 321,775 Coal (0.8%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 415,250 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,270,000 1,379,538 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 760,000 793,250 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 106,400 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 380,000 398,525 Commercial and consumer services (2.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 99,300 100,045 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 765,000 770,738 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 385,000 437,938 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,100,000 1,267,750 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 630,000 672,525 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 880,000 939,602 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 885,000 906,019 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 880,000 937,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,045,000 1,163,869 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 700,000 774,375 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 504,900 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 401,399 423,476 Communication services (10.1%) Adelphia Communications Corp. escrow bonds zero %, 2015 755,000 5,285 Adelphia Communications Corp. escrow bonds zero %, 2014 80,000 560 Adelphia Communications Corp. escrow bonds zero %, 2014 130,000 910 Adelphia Communications Corp. escrow bonds zero %, 2014 290,000 2,030 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 500,000 593,750 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 87,469 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 268,488 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 991,100 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 540,000 534,600 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 470,313 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 235,000 251,156 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 910,000 880,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 475,875 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 645,000 684,506 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 145,000 152,431 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 240,000 255,300 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,005,000 1,021,331 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 350,000 391,125 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,300,000 1,387,750 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 436,800 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 550,000 650,375 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 360,000 403,200 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 765,000 893,138 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 188,100 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 499,363 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 810,000 913,275 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 305,000 317,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 400,588 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 1,275,000 1,351,500 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 2,521,000 2,653,353 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 633,506 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 153,650 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 390,150 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 250,000 263,750 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 300,675 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 675,800 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 415,000 281,163 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 595,000 653,013 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 480,000 481,200 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 569,468 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 613,081 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 403,275 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 209,500 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,707,200 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 455,000 535,194 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 380,000 413,250 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,040,000 1,271,400 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,270,000 1,397,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,449,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 117,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 295,281 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 897,813 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 245,000 262,150 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,045,000 1,109,006 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 645,000 674,831 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 428,575 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,160,000 1,162,900 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 285,000 294,263 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,175,000 1,333,625 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 195,000 283,995 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 764,875 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 331,931 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) 172,125 180,301 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 613,913 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 279,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 330,000 321,750 Consumer (0.3%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 400,000 425,500 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 38,150 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 48,713 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 615,000 666,506 Consumer staples (6.2%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 760,000 710,600 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 295,800 300,237 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,380,000 1,500,750 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 258,750 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 645,000 649,838 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 365,000 361,350 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 220,000 225,173 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 594,731 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 330,000 341,550 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 180,000 168,750 Claire's Stores, Inc. 144A sr. notes 9s, 2019 825,000 856,969 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 566,950 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 665,000 749,788 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 370,175 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 705,000 680,325 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 145,000 143,188 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 963,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 726,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,411,550 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,290,000 1,386,750 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 463,124 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 820,000 806,675 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 314,175 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 680,000 727,600 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 310,000 330,538 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 890,000 947,850 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 201,875 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 219,350 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 790,000 869,988 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 383,000 417,949 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 100,000 107,500 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 548,375 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 723,600 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 324,500 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 835,000 952,944 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 260,850 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 595,000 618,800 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 140,000 145,250 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 583,200 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 540,000 606,150 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 160,000 161,200 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 475,000 503,500 Energy (oil field) (1.3%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 465,000 488,250 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 515,000 506,611 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 665,000 704,900 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 560,000 609,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 862,025 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 788,306 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 540,000 549,450 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 176,589 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 165,850 Entertainment (1.5%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 765,000 881,663 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 432,438 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 144,153 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 365,000 369,563 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 315,000 315,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 283,569 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 85,000 94,244 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 677,325 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 251,431 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 275,100 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 742,350 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 135,000 139,050 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,150,000 1,158,625 Financials (9.2%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 742,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 420,000 517,650 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 512,125 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 511,163 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 566,438 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 195,000 256,181 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 610,000 606,950 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 810,000 864,675 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 110,000 110,138 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 373,213 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 238,625 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 552,338 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 260,000 262,845 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 270,000 302,063 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 684,213 Citigroup, Inc. unsec. sub. notes 1.686s, 2019 EUR 245,000 334,473 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $720,000 658,800 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 427,500 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 220,000 251,625 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 530,000 447,850 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 618,800 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,145,000 1,299,575 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,065,000 1,158,188 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 765,000 866,701 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 311,193 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 740,000 789,950 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 1,085,000 1,150,100 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 730,000 740,950 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 226,525 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 615,000 650,363 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 420,000 474,075 LBG Capital No. 1 PLC 144A bank guaranty unsec. sub. bonds 7 7/8s, 2020 (United Kingdom) 310,000 336,505 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 566,100 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,342,109 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) $660,000 706,200 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 255,000 256,275 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 615,000 621,150 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 245,000 246,225 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 305,000 287,463 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 480,000 511,200 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 310,000 328,988 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 490,000 521,850 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 396,563 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 530,000 551,200 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 800,000 886,000 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 673,013 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 585,000 582,806 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 469,775 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 188,830 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 101,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,063,413 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 399,342 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,650,000 1,942,875 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,580,000 1,734,050 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 171,663 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 365,000 371,388 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 757,000 792,958 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 325,000 355,875 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 525,000 523,688 Gaming and lottery (1.8%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 428,000 384,130 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 190,000 182,875 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 564,450 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 760,000 726,053 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 253,750 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 298,719 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 681,831 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,393,299 1,574,428 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 695,000 682,838 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 508,000 556,260 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 928,400 Health care (7.6%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 565,000 589,719 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 490,000 509,600 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 707,400 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 645,000 669,188 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 495,000 525,938 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 825,000 888,525 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 645,000 975,496 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $585,000 602,550 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 345,000 349,744 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 126,450 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 280,181 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 120,000 123,000 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 146,300 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) (PIK) 655,000 674,650 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 240,430 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $575,000 638,250 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 290,000 297,613 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 60,000 64,125 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 662,663 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 200,000 205,000 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 390,000 391,463 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,671,200 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 239,925 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 902,625 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 290,000 295,800 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 645,838 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 310,000 325,888 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 530,000 589,625 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 945,000 973,350 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,255,000 1,443,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 395,000 459,188 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 85,000 87,125 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 688,975 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 455,000 495,950 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 (R) 515,000 504,069 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 850,000 920,125 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 220,000 234,850 Service Corp. International/US sr. notes 7s, 2019 345,000 365,269 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 695,000 703,688 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 651,620 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 106,625 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 865,000 845,538 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 560,000 540,400 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 722,956 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 735,000 786,450 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 205,000 227,550 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 140,725 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 340,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 124,488 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 957,038 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 695,000 764,500 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 915,000 960,750 Homebuilding (2.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 495,000 549,450 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 85,000 88,825 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 628,350 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 350,000 361,491 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 655,000 707,400 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 180,000 195,750 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 590,000 573,775 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 518,925 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 941,000 1,015,104 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 765,000 774,563 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 1,028,813 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 396,713 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 189,125 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 260,925 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 151,043 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 276,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 255,000 257,550 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 792,698 Lodging/Tourism (1.3%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 260,000 270,400 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 1,155,000 1,240,181 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 185,000 187,313 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 650,000 741,813 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 322,288 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 460,000 510,025 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 440,000 526,900 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 491,938 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 145,000 159,138 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 775,000 763,375 Media (0.3%) Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 990,000 1,034,550 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 285,000 287,138 Oil and gas (10.0%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 340,800 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 990,000 1,065,488 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 820,000 825,125 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 540,000 548,100 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 760,000 809,400 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 397,750 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 590,000 650,475 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 885,000 949,163 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 688,188 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 764,500 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 331,918 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $180,000 190,575 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 798,875 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 931,950 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 645,000 670,800 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 349,238 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 420,000 336,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 743,380 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 428,000 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 442,200 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,361,025 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 555,000 603,563 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 160,000 172,400 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,585,000 1,644,438 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 230,000 234,025 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 240,000 261,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,258,431 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 140,000 143,325 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,435,000 1,435,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 1,670,000 1,740,975 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 195,000 10 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 540,000 568,350 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 341,550 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 865,000 674,700 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 615,000 654,975 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 274,606 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 434,000 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 530,000 573,725 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,292,850 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 220,750 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 367,200 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 306,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,030,225 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 370,000 378,325 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 370,000 382,950 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,502,800 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 299,250 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 1,340,000 1,460,600 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 445,000 475,038 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 595,000 651,721 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 620,000 671,150 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 417,300 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 345,600 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 128,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 667,800 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,438,825 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 488,035 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 247,132 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 266,500 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 965,000 1,032,550 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 126,192 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 345,000 354,919 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 460,000 483,000 Retail (2.3%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 109,000 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 305,413 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 610,000 663,375 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 592,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 205,000 198,081 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 660,000 736,725 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 485,000 476,513 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 290,000 297,250 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 290,000 302,325 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 895,000 928,563 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 805,000 905,625 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 333,113 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 695,000 767,975 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 395,550 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 476,781 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 768,075 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 479,488 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 265,000 271,625 Technology (4.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 474,188 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,085,000 1,141,963 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 530,000 491,575 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 1,705,000 1,692,213 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 215,000 235,156 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 1,430,000 1,701,700 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 495,000 564,919 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,090,000 1,144,500 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,490,000 1,616,650 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 475,000 510,625 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 400,000 379,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 372,000 431,520 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 580,000 591,600 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 720,000 759,600 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 545,000 630,838 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 325,238 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 615,000 653,438 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 520,000 544,700 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,660,000 1,651,700 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 798,413 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 250,000 274,063 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 390,000 424,125 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 628,188 Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 70,000 76,300 Transportation (1.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,680,000 1,785,000 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 876,000 946,080 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 733,219 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 390,000 428,513 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 530,000 537,950 Utilities and power (3.7%) AES Corp. (VA) sr. unsec. notes 8s, 2020 380,000 448,400 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 698,000 826,258 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,105,800 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 244,481 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 990,000 1,081,575 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 180,000 189,000 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 146,450 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,194,290 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 985,000 1,063,800 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,145,000 1,431 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 466,062 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 440,000 463,100 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 300,000 316,125 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 491,813 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 870,000 1,004,850 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 450,000 486,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 190,000 213,275 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 202,638 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 219,300 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 199,388 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 375,000 375,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,290,000 1,419,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 679,563 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 458,413 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 365,000 339,450 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 171,553 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 318,513 Total corporate bonds and notes (cost $309,000,283) SENIOR LOANS (5.5%) (a) (c) Principal amount Value Basic materials (0.2%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $235,000 $234,559 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 365,000 373,441 Communication services (0.1%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 330,000 340,038 Consumer cyclicals (2.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 160 160 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 107,317 107,686 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 1,580,744 1,490,593 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 988,590 991,061 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.918s, 2019 1,464,000 1,431,792 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 248,750 248,905 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 408,339 391,113 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 972,563 980,204 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 250,000 250,820 ROC Finance, LLC bank term loan FRN 5s, 2019 483,784 472,295 Travelport, LLC bank term loan FRN 9 1/2s, 2016 930,334 961,442 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 560,731 573,582 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 359,100 358,651 Consumer staples (0.5%) BJ's Wholesale Club, Inc. bank term loan FRN 8 1/2s, 2020 255,000 260,631 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 560,000 555,800 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 380,000 377,625 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 530,988 533,709 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 314,263 Energy (0.8%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 785,000 815,139 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 695,871 705,683 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 232,650 234,104 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 765,000 780,300 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 603,900 599,119 Financials (0.3%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 444 445 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 151,244 157,294 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 1,000,000 1,001,250 Health care (0.8%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 503,625 503,625 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 538,650 542,855 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 559,761 559,761 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.236s, 2021 535,000 534,331 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 524,020 524,298 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 330,566 331,117 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 165,000 168,713 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 (PIK) 750,000 740,625 Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 2,284,778 1,645,040 Total senior loans (cost $21,124,202) COMMON STOCKS (2.5%) (a) Shares Value Ally Financial, Inc. 99 $814,275 American Axle & Manufacturing Holdings, Inc. (NON) 29,022 537,487 Calpine Corp. (NON) 26,675 557,774 CIT Group, Inc. 9,745 477,700 DISH Network Corp. Class A (NON) 9,125 567,666 Elizabeth Arden, Inc. (NON) 11,205 330,660 EP Energy Corp. Class A (NON) 31,460 615,672 General Motors Co. 20,292 698,451 Gulfport Energy Corp. (NON) 6,700 476,906 Harry & David Holdings, Inc. (NON) 780 98,280 Hilton Worldwide Holdings, Inc. (NON) 28,478 633,351 Huntsman Corp. 26,890 656,654 Kodiak Oil & Gas Corp. (NON) 65,515 795,352 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 24,322 2,432 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 24,322 2,432 LyondellBasell Industries NV Class A 2,662 236,758 MeadWestvaco Corp. 11,050 415,922 MetLife, Inc. 5,899 311,467 Penn National Gaming, Inc. (NON) 47,495 585,138 Service Corp. International 23,063 458,492 Tribune Co. Class 1C (F) 93,841 23,460 Vantage Drilling Co. (NON) 211,443 361,568 Total common stocks (cost $9,279,801) CONVERTIBLE PREFERRED STOCKS (0.7%) (a) Shares Value Crown Castle International Corp. Ser. A, $2.25 cv. pfd. 3,850 $390,534 EPR Properties Ser. C, $1.44 cv. pfd. 34,707 746,201 MetLife, Inc. $3.75 cv. pfd. 10,405 320,474 United Technologies Corp. $3.75 cv. pfd. 7,600 505,932 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 15,000 818,438 Total convertible preferred stocks (cost $2,493,386) CONVERTIBLE BONDS AND NOTES (0.6%) (a) Principal amount Value DFC Global Corp. cv. sr. unsec. unsub. notes 3 1/4s, 2017 $456,000 $389,880 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 598,000 842,433 Jazz Technologies, Inc. 144A cv. unsec. notes 8s, 2018 559,000 603,720 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 651,196 Total convertible bonds and notes (cost $2,004,025) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 889 $878,054 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 26,210 715,533 M/I Homes, Inc. $2.438 pfd. 14,167 354,883 Total preferred stocks (cost $1,309,589) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $2,877 General Motors Co. 7/10/19 18.33 5,869 102,179 General Motors Co. 7/10/16 10.00 5,869 145,786 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 192,571 — Total warrants (cost $242,005) SHORT-TERM INVESTMENTS (3.5%) (a) Shares Value Putnam Short Term Investment Fund 0.07% (AFF) 13,408,107 $13,408,107 Total short-term investments (cost $13,408,107) TOTAL INVESTMENTS Total investments (cost $358,861,398) (b) FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $4,810,466) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 6/18/14 $1,051,024 $1,050,160 $(864) Barclays Bank PLC British Pound Sell 6/18/14 1,207,653 1,209,445 1,792 Credit Suisse International Euro Sell 6/18/14 1,452,562 1,451,398 (1,164) Deutsche Bank AG Euro Sell 6/18/14 404,018 403,622 (396) State Street Bank and Trust Co. Canadian Dollar Sell 4/16/14 672,764 695,841 23,077 Total Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2014 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $386,868,512. (b) The aggregate identified cost on a tax basis is $359,529,739, resulting in gross unrealized appreciation and depreciation of $24,214,719 and $3,301,727, respectively, or net unrealized appreciation of $20,912,992. (NON) Non-income-producing security. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $14,163,494 $22,786,697 $23,542,084 $2,397 $13,408,107 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,424 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,309,334 $— $— Capital goods 537,487 — — Communication services 567,666 — — Consumer cyclicals 1,916,940 — 23,460 Consumer staples 330,660 98,280 — Energy 2,249,498 — 4,864 Financials 789,167 814,275 — Health care 458,492 — — Utilities and power 557,774 — — Total common stocks Convertible bonds and notes — 2,487,229 — Convertible preferred stocks 505,932 2,275,647 — Corporate bonds and notes — 328,816,528 10 Preferred stocks 715,533 1,232,937 — Senior loans — 21,092,069 — Warrants 247,965 2,877 — Short-term investments 13,408,107 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $22,445 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $24,869 $2,424 Equity contracts 250,842 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $5,400,000 Warrants (number of warrants) 200,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A.
